     Case 1:20-cv-00342 Document 19 Filed 06/02/21 Page 1 of 2 PageID #: 1728



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

SEAN MURRAY,

        Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00342

ANDREW SAUL,
Commissioner of Social Security,

        Defendant.


                        MEMORANDUM OPINION AND ORDER

           By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation (“PF&R”) on March 10, 2021,

in which she recommended that the court dismiss plaintiff’s

complaint without prejudice, pursuant to Federal Rule of Civil

Procedure 41(b) and Local Rule of Civil Procedure 41.1, and

remove this case from the court’s docket.

           In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Eifert's

Proposed Findings and Recommendation.           The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party's right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).
  Case 1:20-cv-00342 Document 19 Filed 06/02/21 Page 2 of 2 PageID #: 1729



          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the required time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Eifert as follows:

          1.     Plaintiff’s complaint is DISMISSED without

                 prejudice, pursuant to Federal Rule of Civil

                 Procedure 41(b) and Local Rule of Civil Procedure

                 41.1; and

          2.     The Clerk is directed to remove this case from the

                 court’s docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

          IT IS SO ORDERED this 2nd of June, 2021.

                                         ENTER:



                                          David A. Faber
                                          Senior United States District Judge




                                     2
